Title: To George Washington from Bryan Fairfax, 16 November 1787
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston Novr the 16th 1787

This is to acknowledge Your Favor in sending me an Accot of my Brother’s Will and also the Receipt of the Watch by Mr Muse. It can’t be expected that You should act as an Executor

upon this Occasion amidst that multiplicity of Business you are engaged in. In a few Instances I was so circumstanced that I could not comply with Ld Fx’s desire as well as my Brother’s tho’ I had a great Regard for them both yet they both treated me afterwards in a loving manner: I suppose they entered into some hasty Resolutions with respect to myself and my Son Thomas who was innocent with respect to them and has behaved to me wth dutifulness as well as a proper Fortitude under difficulties which my own Negligence as well as misfortunes have exposed him to.
Mrs Fairfax joins me in respectful Compliments to Mrs Washington & I am Dr Sir with great Regard & Esteem Yr most obedt & obliged humble Servt

Bryan Fairfax

